UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material under Rule 14a-12 SPAN-AMERICA MEDICAL SYSTEMS, INC. Name of the Registrant as Specified In Its Charter Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: SPAN-AMERICA MEDICAL SYSTEMS, INC. Post Office Box 5231 Greenville, South Carolina 29606-5231 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS February 16, 2012 TO THE SHAREHOLDERS OF SPAN-AMERICA MEDICAL SYSTEMS, INC. Notice is hereby given that the Annual Meeting of Shareholders (the “Annual Meeting”) of Span-America Medical Systems, Inc. (the “Company”) will be held at the Company’s headquarters at 70 Commerce Center, Greenville, South Carolina, on February 16, 2012, at 9:00 a.m., for the following purposes: 1) to elect three directors to serve until the 2015 Annual Meeting; 2) to approve the selection of Elliott Davis, LLC as the Company’s independent registered public accounting firm for fiscal year 2012; and 3) to transact any other business that properly comes before the Annual Meeting or any adjournment thereof. The Board of Directors has selected the close of business on December 19, 2011 as the record date for determining the shareholders entitled to notice of, and to vote at, the Annual Meeting.The approximate mailing date of these Proxy Materials is January 19, 2012. YOU ARE REQUESTED TO COMPLETE AND SIGN THE ACCOMPANYING PROXY AND RETURN IT IN THE ENCLOSED ENVELOPE WHETHER OR NOT YOU EXPECT TO ATTEND THE MEETING IN PERSON.THE PROXY WILL BE RETURNED TO ANY SHAREHOLDER WHO IS PRESENT IN PERSON AT THE ANNUAL MEETING AND REQUESTS SUCH RETURN. By Order of the Board of Directors, /s/ Richard C. Coggins Richard C. Coggins Secretary January 17, 2012 Greenville, South Carolina Please Return the Enclosed Proxy Immediately Span-America Medical Systems, Inc. Proxy Statement Annual Meeting of Shareholders February 16, 2012 Notice of Annual Meeting of Shareholders Cover Proposals to be Voted Upon 2 Item 1 – Election of Directors 2 Item 2 – Approval of the Selection of the Company’s Independent Registered Public Accounting Firm 6 Corporate Governance 7 Director Independence 7 Meetings and Committees of the Board of Directors 7 Board Leadership Structure and Role in Risk Oversight 8 Director Nominating Process 9 Director Compensation 11 Compensation Committee Interlocks and Insider Participation 11 CommunicationsBetween Shareholders and Board of Directors 11 Attendance at the Annual Meeting of Shareholders 12 Code of Business Conduct and Ethics 12 Website Access to Corporate Governance Documents 12 Audit Committee Report 12 Executive Officers 13 Compensation of Executive Officers 14 Compensation Discussion and Analysis 14 Compensation Committee Report 22 Summary Compensation Table for Fiscal Year 2011 23 Grants of Plan-Based Awards 25 Outstanding Equity Awards at October 1, 2011 26 Option Exercises and Stock Vested in Fiscal Year 2011 27 Potential Payments Upon Termination or Change in Control 28 Equity Compensation Plans 30 Security Ownership of Certain Beneficial Owners and Management 30 Section 16(a) Beneficial Ownership Reporting Compliance 32 Certain Relationships and Related Transactions 32 Additional Information 33 i SPAN-AMERICA MEDICAL SYSTEMS, INC. Post Office Box 5231 Greenville, South Carolina 29606-5231 (864) 288-8877 PROXY STATEMENT ANNUAL MEETING OF SHAREHOLDERS February 16, 2012 Solicitation of Proxies This Notice of Annual Meeting, Proxy Statement and Proxy (these “Proxy Materials”) are being furnished to shareholders in connection with the solicitation of proxies by the Board of Directors (the “Board”) of Span-America Medical Systems, Inc. (the “Company”), to be voted at the annual meeting of shareholders (the “Annual Meeting”) to be held at 9:00 a.m. on February 16, 2012, at the Company’s headquarters at 70 Commerce Center, Greenville, South Carolina.The approximate mailing date of these Proxy Materials is January 19, 2012. Voting at the Annual Meeting Shareholders of record at the close of business on December 19, 2011 (the “Record Date”) will be entitled to notice of and to vote at the Annual Meeting.At the close of business on such record date, there were outstanding 2,895,654 shares of the Company’s no par value common stock (the “Common Stock”).The Common Stock is the only class of voting securities of the Company.Holders of shares of Common Stock are entitled to one vote for each share held on the Record Date on all matters presented for action by the shareholders.The presence, either in person or by proxy, of the holders of a majority of the outstanding shares of Common Stock of the Company as of the Record Date is necessary to constitute a quorum at the Annual Meeting.All shares represented by valid proxies received prior to the Annual Meeting and not revoked before they are exercised will be voted in accordance with specifications thereon.If no contrary instructions are indicated, all shares represented by a proxy will be voted (i) FOR the election to the Board of Directors of the nominees described herein, (ii) FOR approval of the selection of Elliott Davis, LLC as the Company’s independent registered public accounting firm for fiscal year 2012 and (iii) in the discretion of the proxy holders as to all other matters that may properly come before the Annual Meeting or any adjournment thereof. Shares will be tabulated by inspectors of election appointed by the Company, with the aid of the Company’s transfer agent.The inspectors will not be directors or nominees for director.The inspectors shall determine, among other things, the number of shares represented at the Annual Meeting, the existence of a quorum and the validity and effect of proxies, and shall receive votes, ballots or consents, hear and determine all challenges and questions arising in connection with the right to vote, determine the result, and do such acts as are proper to conduct the election and voting with fairness to all shareholders.A quorum will be present if holders of a majority of the shares of Common Stock outstanding on the Record Date are present in person or represented by proxy at the Annual Meeting.Directors are elected by a plurality of votes cast.The selection of Elliott Davis, LLC as the Company’s independent registered public accounting firm for fiscal year 2012 will be approved if a quorum is present and the number of votes cast in favor of approval exceeds the number of votes cast against approval.Abstentions and broker non-votes are each included in the determination of the number of shares present at the meeting.Abstentions and broker non-votes will have no effect on the election of directors or the approval of the appointment of Elliott Davis, LLC. 1 Revocation of Proxies Any proxy given pursuant to this solicitation may be revoked by the person giving it at any time before it is voted.Proxies may be revoked by: (i) filing with the Secretary of the Company, at or before the Annual Meeting, a written notice of revocation bearing a later date than the proxy; (ii) duly executing a subsequent proxy relating to the same shares and delivering it to the Secretary of the Company at or before the Annual Meeting; or (iii) attending the Annual Meeting and voting in person (although attendance at the Annual Meeting will not in and of itself constitute a revocation of a proxy).Any written notice revoking a proxy should be sent to:Span-America Medical Systems, Inc., Post Office Box 5231, Greenville, South Carolina 29606-5231, Attention: Secretary. PROPOSALS TO BE VOTED UPON ITEM 1 – ELECTION OF DIRECTORS The number of the Company’s directors is currently set at nine persons in accordance with the Company’s Articles of Incorporation.As provided in the Company’s Articles of Incorporation, the Board is divided into three classes of directors, with each class being comprised of three persons who serve three-year terms.Accordingly, management has nominated Guy R. Guarch, Thomas D. Henrion and Linda D. Norman to serve as directors for terms that will expire at the earlier of the 2015 annual meeting of shareholders or when their successors are duly elected. Unless authority to vote with respect to the election of one or more nominees is “WITHHELD,” it is the intention of the persons named in the accompanying proxy to vote such proxy for the election of the nominees set forth below.All nominees are United States citizens.In the event that any of the nominees for director should become unavailable to serve as a director, which is not anticipated, the proxy holders named in the accompanying proxy will vote for other persons in their places in accordance with their best judgment.There are no family relationships among the directors, nominees and executive officers of the Company. Directors will be elected by a plurality of votes cast at the Annual Meeting.The Company’s Articles of Incorporation provide that cumulative voting is not available in the election of directors. Information Regarding Nominees for Director and Current Directors The following table sets forth the names and ages of the three nominees for director and the directors who are continuing in office, the positions and offices with the Company held by each such person, and the period that each such person has served as a director of the Company.The Board of Directors recommends a vote FORelection of thethree nominees for director with terms expiring in 2015 listed below. 2 Director Name Age Position or Office with the Company Since Nominees for Director with Terms Expiring in 2015 Guy R. Guarch * 71 Director Thomas D. Henrion * 69 Director Linda D. Norman * 64 Director Continuing Directors with Terms Expiring in 2013 Robert H. Dick* 68 Director James D. Ferguson 55 Director, President and Chief Executive Officer Robert B. Johnston * 46 Director Continuing Directors with Terms Expiring in 2014 Richard C. Coggins 54 Director, Chief Financial Officer, VP - Finance and Secretary Thomas F. Grady, Jr. * 69 Director Dan R. Lee * 64 Director * Directors whom the Board has determined are “independent directors” within the meaning of the listing standards of the National Association of Securities Dealers (the “NASD”) and Regulation S-K Item 407(a).A majority of the directors are “independent directors.” Business Experience of Nominees and Directors Mr. Guarch retired in 2001 from C.R. Bard, Inc. (“Bard”) where he spent 32 years in various sales, marketing, and management roles.Bard is a leading multinational developer, manufacturer and marketer of medical technologies in the fields of vascular, urology, oncology and surgical specialty products.From 1993 to 2001, Mr. Guarch served as Regional Vice President – Corporate Account Management for Bard’s Southeast Region.He worked as President of Bard Venture Division in Boston, Massachusetts from 1991 to 1993.From 1988 to 1991, Mr. Guarch worked in London, England, as Vice President – Sales for the Bard Europe Division and Managing Director of Bard LTD, UK.Before 1988, Mr. Guarch worked in several sales and marketing roles for Bard’s USCI International Division in Boston, Massachusetts, which focused on the design, manufacture and sale of cardiac catheters, urological catheters and artificial arteries.Mr. Guarch also serves as director of Synergetics USA, Inc. (Nasdaq:SURG) and is a member of its compensation, nominating and governance committees.Synergetics designs, manufactures and markets instruments and equipment for ophthalmic, ENT and neuro surgery. Mr. Guarch was chosen as a nominee for director because of his 32 years of sales, marketing and management experience in the medical industry and because of his extensive international business experience. Mr. Henrion is President and owner of Silver Thread Farm, LLC, a thoroughbred breeding farm in La Grange, Kentucky.From 1980 to 1999, Mr. Henrion was President, Chief Executive Officer, and Director of FoodService Purchasing Cooperative, Inc. (”FSPC”) in Louisville, Kentucky.FSPC provided equipment, food, packaging items, and financial services to quick-service restaurant operators including KFC, Taco Bell, Dairy Queen, and Pizza Hut.In March 1999, FSPC merged with the purchasing organization of Tricon Global Restaurants, Inc. (now Yum! Brands, Inc.) to form Unified Foodservice Purchasing Co-op (“UFPC”).Mr. Henrion also serves as a director for Brinly-Hardy Company, Inc., a manufacturer and marketer of various lawn care, gardening and landscaping products.Mr. Henrion was chosen as a nominee for director because of his extensive executive management experience in several industries and because of his experience in the fields of corporate finance and investments. 3 Dr. Norman has been in the field of nursing and nursing education since beginning her career in 1969.She is currently Senior Associate Dean for Academics at the Vanderbilt University School of Nursing in Nashville, Tennessee, where she has been employed since 1991.She has been involved nationally in the areas of care of the elderly and quality improvement and patient safety in health care.Dr. Norman is the co-author of over 30 articles in professional publications, including the Journal of Nursing Administration, Nursing Economic$, Joint Commission Journal of Quality and Patient Safety and the Journal of Professional Nursing.She is also the author or co-author of chapters or books on various nursing and patient care topics in nine books published from 1990 through 2011.Dr. Norman was chosen as a nominee for director because of her significant clinical experience and because of her knowledge of and experience in the fields of nursing and nursing education. Mr. Dick has served asPresident of R.H. Dick & Company, an investment banking and management consulting firm, since 1998, and has served on the board of Synergetics USA, Inc. (Nasdaq:SURG) since 1997, and serves as chairman of the board, chairman of the compensation committee and is a member of the audit and corporate governance committees of that company’s board. Synergetics designs, manufactures and markets instruments and equipment for ophthalmic and neuro surgery. From 1996 to 1998, Mr. Dick was a partner with Boles, Knop & Company, Inc., an investment banking firm in Middlebury, Virginia. From 1994 to 1996, Mr. Dick served as interim President, CEO, and CFO for two of Boles’ clients. From 1982 until 1994, Mr. Dick served in various executive roles with Codman & Shurtleff, Inc., a subsidiary of Johnson & Johnson and a manufacturer of surgical instruments, implants, equipment, and other surgical products. Mr. Dick’s positions with Codman included Director, Vice President - New Business Development,Vice President - U. S. Sales and Marketing, and Vice President - International. From 1978 to 1982, Mr. Dick was President and CEO of Applied Fiberoptics, Inc., which designed, manufactured and marketed fiber optic products for medical and defense applications, and stereo surgical microscopes for microsurgery. From 1969 to 1978, Mr. Dick held various sales, marketing and general management positions with the USCI division of C. R. Bard, Inc., a leading multinational developer, manufacturer and marketer of medical technologies in the fields of vascular, urology, oncology and surgical specialty products.The Nominating Committee and the Board believe that Mr. Dick should continue to serve as a director because of his extensive executive management experience in the medical industry, his investment banking experience and his knowledge of and experience in the fields of finance and accounting. Mr. Ferguson joined the Company as Materials Manager in 1990.He was promoted to Plant Manager of the Company’s contract packaging business in 1992, Director of Contract Packaging in 1994, and Vice President of Operations in 1995.Mr. Ferguson was named President and Chief Executive Officer of the Company in 1996 and continues to serve in those roles.From 1981 to 1990, Mr. Ferguson worked for C.B. Fleet in Lynchburg, Virginia, where he served in various manufacturing management positions, ending as Director of Manufacturing.C.B. Fleet is a manufacturer and marketer of various products for feminine care, gastro care, skin care, oral rehydration and oral care.The Nominating Committee and the Board believe that Mr. Ferguson should continue to serve as a director because of his significant knowledge of and experience in the fields of manufacturing and operations and because of his 21 years of management experience with the Company. Mr. Johnston currently serves as Executive Vice President and Chief Strategy Officer for The InterTech Group, Inc. in North Charleston, South Carolina where he has been employed since 1998.InterTech is a holding company and operator of a diverse, global group of companies with primary emphasis in the technology-driven manufacturing sector.The InterTech Group is controlled by Anita G. Zucker, the owner of approximately 7.2% of Span-America’s common stock.In addition to his duties at InterTech, Mr. Johnston was named President of The Hudson’s Bay Company (“HBC”) in August 2007 and Chief Executive Officer of HBC in April 2008.HBC is Canada’s largest diversified general merchandise retailer, operating in department store, mass merchandise, specialty and discount formats.HBC operates more than 580 retail locations and has nearly 70,000 associates located in every province in Canada.Mr. Johnston served as President and CEO of HBC until July 2008 when HBC was sold.He holds an MBA degree from the John Molson School of Business at Concordia University in Montreal as well as a Master’s degree in Public Policy and Public Administration from Concordia University.Mr.Johnston has extensive experience in mergers, acquisitions and corporate finance.He currently serves as a director of Central Vermont Public Service (NYSE:CV), Circa Enterprises (TSX:CTO), Pacific Northern Gas (TSX:PNG) and Galvanic Applied Sciences (TSX:GAV) and is a board member for The Carolina Youth Development Center and the Advisory Board of The McGill University Executive Institute.He previously served as director of HBC and Canada’s National History Society as well as a number of closely held companies. 4 Mr. Johnston was nominated by the Company for election as a director at the Company’s 2004 annual meeting of shareholders pursuant to an agreement dated December 17, 2003 between the late Jerry Zucker (whose shares are now held by his widow as trustee for a trust), Mr. Johnston and the Company.Until this agreement terminates, it requires Mr. Zucker’s successors and Mr. Johnston not to, directly or indirectly (a) commence or engage in a tender offer for the Company’s stock, (b)make or participate in a solicitation of proxies to vote any shares of the Company’s stock or (c) take certain other actions that could affect control of the Company.The agreement will terminate thirty days after Mr. Johnston’s resignation from the Board.The text of this agreement was filed as Exhibit 4.4 to the Company’s Annual Report on Form 10-K for the year ended September27,2003 and is incorporated herein by reference, and the foregoing summary is qualified in its entirety by the full text of the agreement. Even in the absence of the agreement described above, the Nominating Committee and the Board would recommend that Mr. Johnston continue to serve as a director because of his extensive executive management experience with various specialty manufacturing companies and other industries and because of his significant experience in the fields of mergers, acquisitions and corporate finance. Mr. Coggins joined the Company as Controller in 1986.He was elected Treasurer in January1987, Vice President of Finance in January 1989, and Secretary and Chief Financial Officer in January 1990.He currently serves as the Company’s Chief Financial Officer, Vice President – Finance and Secretary.Mr. Coggins was previously employed by NCNB National Bank in Charlotte, North Carolina from 1984 to 1986, where he served as Commercial Banking Officer and Metropolitan Area Director.The Nominating Committee and the Board believe that Mr. Coggins should continue to serve as a director because of his knowledge in the fields of finance and accounting and because of his 25 years of experience managing the financial functions of the Company. Mr. Grady joined Federal Paper Board Company, Inc. (“Federal”) in 1971, serving in various sales and marketing management positions.He served as Vice President of Sales for Federal from 1990 to 1996, when Federal was acquired by International Paper Company.Prior to the acquisition, Federal was a manufacturer and supplier of paper, packaging and wood products, which is the current business of International Paper.Following the acquisition, Mr. Grady served as Vice President of Sales with International Paper from 1996 until September 2000, when he retired.The Nominating Committee and the Board believe that Mr. Grady should continue to serve as a director because of his extensive knowledge of the Company gained through 36 years of experience as a Company director and because of his significant experience in the fields of sales, marketing and corporate management. Mr. Lee is a Member and Managing General Partner of DAS Medical, LLC (“DAS”), which he co-founded in 2010. DAS is a contract manufacturer of disposable medical devices. Prior to joining DAS, Mr. Lee served as President of Microtek Medical, Inc. (“Microtek”) and Senior Vice President of Ecolab, Inc. (NYSE:ECL). He retired from those positions on December 31, 2009.Microtek is a wholly owned subsidiary of Ecolab and specializes in the design, manufacture and marketing of infection and fluid control products.Microtek was acquired by Ecolab in November 2007.Before the acquisition, Mr.Lee had served as President and Chief Executive Officer of Microtek beginning in December 2000 and Chairman of the Board beginning in May 2002.Microtek was named “Isolyser Company, Inc.” until 2002.From 1986 to 2000, Mr. Lee held various positions with Microtek or its subsidiaries and predecessors, including President, Chief Financial Officer, ChiefOperating Officer and Director.Prior to his corporate positions, Mr. Lee was a partner for eight years with the CPA firm of Gallant, King & Lee, and he worked as an auditor for KPMG for five years after graduating with a Bachelor of Science degree in Accounting from Mississippi State University.Mr.Lee became a Certified Public Accountant in 1975.Until January 6, 2010, Mr. Lee was also a director of Cadence Financial Corporation (Nasdaq:CADE), a financial services corporation, and he served on the audit and compensation committees of that company’s board of directors.The Nominating Committee and the Board believe that Mr. Lee should continue to serve as a director because of his extensive business and management experience in the medical industry and because of his knowledge and experience in the fields of accounting and finance. 5 ITEM 2 – APPROVAL OF THE SELECTION OF THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Audit Committee has selected Elliott Davis, LLC as the independent registered public accounting firm for the Company for its 2012 fiscal year.The Audit Committee is responsible for selecting the Company’s independent registered public accounting firm. Accordingly, shareholder approval is not required to appoint Elliott Davis, LLC as the Company’s independent registered public accounting firm for fiscal year 2012. Our Board of Directors believes, however, that submitting the appointment to the shareholders for approval is a matter of good corporate governance. Elliott Davis, LLC audited the Company’s financial statements for fiscal year 2011 and has been the Company’s independent registered public accounting firm and tax advisor since 2000. Representatives of Elliott Davis, LLC will be present at the Annual Meeting, will have the opportunity to make a statement if they desire to do so and will be available to respond to appropriate questions from shareholders.Neither the firm nor any of its members has any relation with the Company except in the firm’s capacity as auditors and tax advisors. Audit Fees The table below and the accompanying footnotes set forth the fees paid by the Company to its independent registered public accounting firm, Elliott Davis, LLC, for the periods and in the categories indicated. Description Fiscal 2011 Fiscal 2010 Audit fees $ $ Audit-related fees (1
